FILED
                            NOT FOR PUBLICATION                               MAY 20 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         Nos. 12-10281
                                                       12-10282
               Plaintiff - Appellee,
                                                  D.C. No. 1:07-cr-00156-LJO
  v.

JORDAN HUFF; MARCUS MAJOR,                        MEMORANDUM *

               Defendants - Appellants.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       In these consolidated appeals, Jordan Huff and Marcus Major appeal from

their sentences imposed by the district court following remand. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Huff and Major contend that the district court erred in its interpretation of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the scope of our remand when it declined to conduct a plenary resentencing

hearing. We review the district court’s compliance with a mandate from this court

de novo. See United States v. Perez, 475 F.3d 1110, 1112 (9th Cir. 2007). The

district court properly complied with the terms of the mandate to resentence Huff

and Major using one of the brandishing counts as the first conviction.

      AFFIRMED.




                                         2                          12-10281 & 12-10282